Citation Nr: 1437132	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  06-30 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty from January 1968 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  This claim was previously remanded by the Board in March 2010 and May 2011 for further development.  

In a July 2012 decision, the Board, in pertinent part, granted a 70 percent rating, but no higher, for PTSD, effective September 27, 2005.  Such decision also denied applications to reopen previously denied claims of service connection for chronic pruritis, hypertension, lymphoma/lipoma, a back disability, bronchitis, and arthritis as well as claims for service connection for tuberculosis and bilateral hearing loss.  Such decision reopened and remanded claims for service connection for schizophrenia, tonsillitis, narcolepsy type seizures, and Hodgkin's disease/lymphadenopathy, and remanded claims for service connection for pharyngitis, depression with anxiety, eosinophilia, lymphatic filariasis, side cramps with weakness, and neck stiffness, and entitlement to a total disability rating based on individual unemployability (TDIU) for additional development.  

The Veteran appealed the portion of the July 2012 decision that denied a rating in excess of 70 percent for PTSD to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2014 Memorandum Decision, the Court set aside that portion of the Board's July 2012 decision and remanded the issue for further adjudication.  The Court also noted that the Veteran did not challenge the determinations in the July 2012 decision with respect to the denial of the claims regarding chronic pruritis, hypertension, lymphoma/lipoma, a back disability, bronchitis, arthritis, tuberculosis, and bilateral hearing loss, or the assignment of September 27, 2005, as the effective date for the award of the 70 percent rating for PTSD.  

Relevant to the issues remanded in July 2012, the Board notes that the development ordered has not yet been completed and they have not been recertified to the Board.  Therefore, those issues are not properly before the Board at this time.  

The Board notes that, in addition to the paper claims file, there are paperless claims files located on Virtual VA and the Veterans Benefit Management System (VBMS) that are associated with the Veteran's appeal.  A review of VBMS reveals no data relevant to this Veteran, while the documents on Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal, with the exception of the Veteran's representative's July 2014 Appellant's Brief.  


FINDING OF FACT

Resolving all doubt in his favor, since September 27, 2005, the Veteran's service-connected PTSD has been manifested by serious symptoms that more nearly approximate total social and occupational impairment.


CONCLUSION OF LAW

As of September 27, 2005, the criteria for a 100 percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.125, 4.130, Diagnostic Code (DC) 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant a 100 percent rating for PTSD constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

The Veteran is seeking a rating in excess of 70 percent for PTSD.  By way of procedural background, the Board notes that, in a February 2004 rating decision, the RO granted service connection for PTSD and awarded a 30 percent disability rating, effective July 7, 2003.  In March 2004, the Veteran filed a timely notice of disagreement with respect to the rating and, in August 2004, the RO issued a statement of the case.  The Veteran filed an untimely substantive appeal (VA Form 9) in June 2005.  

After being informed that the substantive appeal was untimely, the Veteran filed the current claim for an increased rating in September 2005.  The RO denied the increased rating claim in its January 2006 rating decision; however, in rating decisions issued in February 2011 and August 2011, the RO increased the Veteran's disability rating to 50 percent effective July 7, 2003 (the date of receipt of the original claim for service connection).

As previously noted, in a July 2012 decision, the Board granted a 70 percent rating, but no higher, for PTSD, effective September 27, 2005.  In a March 2014 Memorandum Decision, the Court vacated that portion of the July 2012 Board decision that denied a rating in excess of 70 percent and remanded that issue to the Board for further consideration; however, the Court also noted that the Veteran had not challenged the assigned effective date of September 27, 2005, for the 70 percent rating.  In this decision, the Board will consider whether a rating in excess of 70 percent is warranted for the Veteran's service-connected PTSD as of such date.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this regulatory provision, a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

The Board recognizes that, in Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  However, the Court further indicated that without those examples, differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous.  Id. at 442.  

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Court further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the Veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See Id. at 118; see also March 2014 Memorandum decision.  

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 31to 40 is indicated when there is, some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood; and a GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The pertinent evidence of record consists of VA examinations conducted in December 2003, December 2005, July 2006, and May 2010, VA outpatient treatment records dated from 2003 to 2010, which includes an August 2003 PTSD evaluation that has been characterized in the prior Board and Court decisions as a VA examination, and lay statements submitted by the Veteran in support of his claim - all of which have been reviewed and considered.  

At the August 2003 VA PTSD evaluation, the examiner diagnosed the Veteran with paranoid schizophrenia, alcohol and drug dependence, and PTSD.  The examiner noted that the Veteran lived alone and had no close relationships.  The Veteran was found to be fully alert and oriented and his cognition was intact.  However, the Veteran stated that he began hearing voices shortly after returning from Vietnam and he described the voices as "just like a person talking to you," only he could not make out what was being said.  He stated that medications had controlled the auditory hallucinations quite well but that he still heard things in very quiet places.  The Veteran's mood and affect were somewhat tense and restricted.  He denied suicidal and homicidal ideations, intentions, and plans, and he reported that nightmares and intrusive memories had decreased in recent years.  The examiner assigned a GAF score of 40.   

A December 2003 VA examiner noted that the Veteran continued to lead a solitary life without a stable partner, as he remained withdrawn from family and friends.  The Veteran also remained unable to work due to his tension and need to avoid contact with others.  The examiner noted the Veteran's paranoia and auditory hallucinations were better controlled with medication, although the Veteran reported that his hallucinations were less frequent.  The Veteran continued to experience nightmares that interrupted his sleep, intrusive thoughts, and avoidance of contact with others, as well as avoidance of stimuli that brought him back to Vietnam.  He also experienced tension, irritability, and depression, and the examiner specifically noted that these symptoms existed outside of the Veteran's schizophrenic illness. 

On examination, the Veteran was alert and oriented to person, place, and time.  His speech was normally articulated but was often vague and circumstantial.  There was no gross formal thought disorder, as there was no evidence of obvious paranoid delusions or ideas of reference.  The Veteran described his mood as tense and his temper as often volatile.  His cognition was grossly intact, although his attention span seemed short at times.  The examiner diagnosed the Veteran with chronic and severe PTSD, paranoid schizophrenia recently under better control, and a past history of alcohol and polydrug dependence.  The examiner noted the Veteran lived a very withdrawn life with very little social support.  Accordingly, the examiner assigned a GAF score of 45, which was solely attributed to his PTSD.  

The December 2005 VA examiner noted that the Veteran's sleep continued to be chronically broken and disturbed by frequent nightmares and nights sweats.  The Veteran also continued to find it difficult to be in any kind of a relationship and still lived alone.  The examiner stated that the Veteran was considered to be disabled and unemployable.  On examination, the Veteran was alert and oriented.  His speech was coherent but he tended to ramble on about things not appropriate to the question asked, which the examiner noted was related to some type of formal thought disorder or disorganization.  His thought process appeared disorganized and he had trouble remembering things.  However, his reasoning and judgment were intact, insight was fair, and he was not a danger to himself or others.  The examiner found the Veteran to be permanently and totally disabled due to his schizophrenia and PTSD.  The examiner assigned a GAF score of 40, and he noted psychosocial and environmental problems, and severe social isolation. 

During the July 2006 VA examination, the Veteran reported a very low tolerance for frustration involving interactions with others and he reported that he spent most of the time avoiding people.  He stated that he typically wakes up at 7 am, eats breakfast, takes his medication, and then spends the day reading the dictionary or books about mechanics.  He reported that he occasionally visited his grandson and visited his daughter every other month.  He stated that, on rare occasions, he visited his siblings but he reported that he avoids them because they drink.  The Veteran reported having continued flashbacks every night, which the examiner stated were consistent with disturbing dreams and intrusive thoughts.  He also endorsed paranoia, which the examiner stated was consistent with hypervigilance and guardedness.  Upon examination, his affect was mildly constricted but not out of proportion to flattening associated with prescribed antipsychotics.  The Veteran's thought process was goal directed and there was no evidence of delusional thinking, auditory or visual hallucinations, or suicidal or homicidal ideations.  The Veteran's cognitive examination was also within normal limits.  However, the examiner noted that the Veteran had limited social support, limited finances, and no daytime structure.  The examiner diagnosed chronic paranoid schizophrenia, PTSD, and alcohol and cannabis dependence in reported remission, and assigned a GAF score of 45. 

The July 2006 VA examiner was asked how the severity of the Veteran's PTSD alone (apart from other psychiatric diagnoses) would affect his ability to work.  The examiner stated that she could not resolve that issue without resorting to mere speculation, explaining that many of the C and D criteria for PTSD overlap the criteria for psychotic disorder and there is no way to determine the specific etiology of individual symptoms.  Additionally, the examiner noted the Veteran had not worked since the mid-1980s, so there was no current measure of the Veteran's attempts and abilities.  However, the examiner indicated that the Veteran's "odd and idiosyncratic" daily activities was evidence that he may have difficulty being re-trained for the workplace.  The examiner was also asked to provide a separate GAF score for each psychiatric disability and she responded that it is not possible to do so in as much as GAF stands for "GLOBAL Assessment of Functioning" and that it is a numerical scale to describe "OVERALL" social and occupational functioning [Emphasis in original].  She stated that the scale was not intended, and should not be applied individually to specific disorders. 

The May 2010 VA examiner noted that the Veteran had a 37 year old daughter and grandchild but that, over the last several years, he had decreased contact with them.  The examiner noted the Veteran continued to live alone with virtually no contact with other people, noting that the Veteran reported that he has not been participating in treatment for PTSD since his most recent examination.  The examiner noted that the Veteran's daily routine was consistent with that reported at the previous examination.  The examiner stated that "he is basically a recluse," and that he avoids relationships because he feels he does not manage them well and he fears what he will do if he gets angry (citing a domestic violence charge from 1990).  He also reported avoiding friendships due to his substance abuse history and that he did not drive and, thus, did not get out very often. 

The Veteran reported continued nightmares, night sweats, and constant intrusive thoughts.  Upon examination, the Veteran was fully oriented and appropriately dressed.  His mood was depressed with a flat affect.  He denied suicidal and homicidal ideation, but he indicated that alcohol and drug use may be another way of killing himself.  The Veteran had low energy but there were no abnormal involuntary movements or psychomotor disturbances.  His memory seemed intact and he was considered a reliable historian.  His speech was focused and organized and there was no evidence of delusional thinking.  The examiner noted the Veteran had a very poor social support system and seemed to have a very poor ability to sustain any type of relationship.  He noted the Veteran avoided contact with the outside world to control his level of frustration and drug use.  Consequently, the examiner stated it would be difficult to anticipate how well he would function in a work environment.  Nevertheless, given the Veteran's lack of work skills, low level education, and poor frustration tolerance, the examiner expected that it would be difficult for him to get and keep a job and assigned a GAF score of 48.  

The VA treatment records are consistent with the symptoms reported in the VA examination reports, as they show the Veteran has consistently reported experiencing nightmares, intrusive thoughts, depression, auditory hallucinations, and has remained mostly isolated.  The treatment records do not show any evidence of suicidal or homicidal thoughts, thought disorder, or impaired cognition.  The Veteran's GAF score is consistently reported as 45 in the treatment records.  

At the outset, the Board recognizes that the Veteran's symptoms are likely due to both service-connected PTSD and nonservice-connected diagnoses of paranoid schizophrenia and depression.  While VA has attempted to determine which symptoms are attributable to each psychiatric disability, both the July 2006 and May 2010 VA examiners determined that it is not possible.  In this regard, when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102.  As such, in giving the benefit of the doubt to the Veteran, the Board will attribute all psychiatric symptoms to his service-connected PTSD.

After resolving all doubt in favor of the Veteran, and after considering the lay and objective evidence of record, the Board finds that the schedular criteria for a 100 percent rating are met, as the Veteran's service-connected PTSD has effectively resulted in total occupational and social impairment.

The preponderance of the evidence shows that the Veteran's service-connected PTSD has been consistently manifested by a chronic sleep impairment due to nightmares and night sweats, intrusive thoughts, paranoia, irritability, depression, auditory hallucinations, and self-isolation.  In this regard, the evidence shows that the Veteran's audio hallucinations have been controlled with medication and are less frequent.  The evidence also shows that the Veteran's irritability and paranoia have decreased; however, it appears these symptoms have decreased because the Veteran has isolated himself and avoids contact and relationships with others.  

Despite the foregoing, the evidence consistently describes the Veteran as well-groomed and oriented to time, person, and place.  His speech is predominately described as normal, but there are occasional references to the Veteran rambling and being vague and circumstantial.  The Veteran's thought process and thought content are variously described as normal, with no reports or notations of delusions and no evidence of suicidal or homicidal ideations during the pendency of this appeal.  

The Veteran's PTSD symptoms do not precisely mirror the symptoms enumerated for a 100 percent evaluation under DC 9411.  For example, there is little or no evidence in the record of gross of impairment in communication, gross inappropriate behavior, disorientation to place; memory loss for names of close relatives, own occupation or own name.  However, it is apparent that the Veteran's symptoms, especially his chronic sleep impairment, idiosyncratic daily activities, irritability, paranoia manifested by hypervigilance and guardedness, and severe and progressively worsening social isolation and avoidance behavior, have been of the frequency, severity, and duration to have rendered the Veteran totally impaired his social and occupational functioning throughout this appeal.  See Mauerhan, supra; Vasquez-Claudio, supra.

Indeed, the evidence shows that the Veteran's symptoms have consistently resulted in total occupational and social impairment.  While predating the relevant period, the August 2003 VA examiner noted that the Veteran lived alone and had no close relationships.  While the August 2003 examiner did not provide a statement as to the Veteran's ability to work, he noted that the Veteran continued to experience auditory hallucinations, especially in quiet places, and assigned a GAF score of 40, which represents the presence of serious symptoms.  Likewise, the December 2003 VA examiner noted that the Veteran continued to lead a very withdrawn life from family and friends and had very little social support, and remained unable to work due to his tension and need to avoid contact with others.  

During the appeal period, the December 2005 VA examiner noted that the Veteran experienced severe social isolation, as he found it difficult to be in any kind of relationship, and also considered the Veteran unemployable.  While the Veteran reported no more than occasional contact with his daughter, grandson and siblings, the July 2006 VA examiner noted the Veteran continued to manifest avoidance behavior, with low tolerance for frustration involving interactions with others, and further noted that the Veteran's symptoms, including his "odd and idiosyncratic" daily activities, was evidence that he may have difficulty being re-trained for the workplace.  Finally, the May 2010 VA examiner described the Veteran as a recluse with virtually no contact with other people, as he had decreased contact with his family and stopped participating in PTSD treatment.  The May 2010 VA examiner also noted that, given the Veteran's lack of work skills, low level education, and poor frustration tolerance, it would be difficult for him to get and keep a job.  These findings are supported by the GAF scores reflected in the preponderance of the evidence, which range from 40 to 48 and denote serious symptoms with major impairment in several areas.  

In view of the foregoing, the Board concludes that the evidence is at least in relative equipoise as whether the Veteran's PTSD results in total occupational and social impairment.  Therefore, the Board resolves doubt in his favor and finds that his PTSD has been manifested by serious symptoms that more nearly approximate total social and occupational impairment.  See 38 C.F.R. § 4.21 (not all cases will show all findings specified in the rating criteria, but the rating must in all cases be coordinated with actual functional impairment).  Thus, the Board concludes, with resolution of doubt in the Veteran's favor, that a 100 percent rating is warranted under DC 9411.  38 C.F.R. §§ 4.3, 4.7.

As the Board has granted the Veteran a 100 percent schedular evaluation herein, it is not necessary to consider whether he is entitled an extra-schedular rating under 38 C.F.R. § 3.321.  Moreover, as the Veteran has been awarded a 100 percent rating for the disability at issue, consideration of a TDIU in connection with PTSD is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Nevertheless, in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has been granted.  The Board observes that the Veteran's claim for a TDIU was remanded in July 2012 and is pending additional development.  Thus, such need not be addressed further herein.
 

ORDER

As of September 27, 2005, a 100 percent rating for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


